Citation Nr: 9923002	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
dislocation of the right acromioclavicular joint, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The appellant had active military duty from August 1945 to 
August 1946.  This matter originates from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, that denied the 
veteran's claim for an increased disability evaluation for 
his service-connected right shoulder disability.  In May 
1997, the RO assigned the 30 percent disability rating 
currently in effect.

In July 1998, the Board of Veterans' Appeals (Board) denied 
the appellant's claim for an increased evaluation for his 
right shoulder disability on the basis that the appellant 
exhibited some limitation of motion, but insufficient 
limitation to warrant 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1998).  However, the Board noted that 
the appellant also had discomfort on range of all motions 
with functional loss due to pain for which 30 percent was 
assigned that, in the Board's opinion, appropriately 
reflected the his degree of functional impairment, including 
that attributable to pain.  In reaching its determination, 
the Board said that all of the appellant's right shoulder 
symptomatology, including degenerative changes of the 
acromioclavicular joint and a suggestion of right shoulder 
impingement syndrome, were taken into account in the 
assignment of a rating for his residuals of a dislocation of 
the right acromioclavicular joint.  The appellant appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
"court").  In granting a joint motion for remand and for 
stay of proceedings, in December 1998, the court found that 
the appellant's claim warranted readjudication pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994), that held that 
separate and distinct manifestations from the same injury may 
warrant separate ratings.  Id. at 261-64.  The court found 
that remand was required for adjudication of the appellant's 
entitlement to a separate disability rating for neurological 
impairment associated with his service-connected shoulder 
disability.  Further, the court instructed that the Board 
should address the appellant's claim under 38 C.F.R. § 4.59 
(1998).  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
VAOPGCPREC 9-98 (August 14, 1998) at 2, note 1; see also 
VAOPGCPREC 23-97 (July 1, 1997) (including a similar 
holding).  A copy of the court's Order in this matter has 
been placed in the claims file.

REMAND

The record reflects that the appellant established service 
connection for residuals of surgery for a dislocation of the 
right acromioclavicular joint in an April 1949 rating 
decision.  A 10 percent disability evaluation was assigned 
and remained in effect until the May 1997 rating action that 
awarded the 30 percent disability evaluation.

An April 1996 VA examination report reflects the appellant's 
complaints of progressively worsening right shoulder 
symptomatology.  He complained of constant pain and an 
inability to sleep on his right shoulder and could not do 
heavy work.  On examination, there was some restriction of 
motion, but the shoulder was stable.  There was motion pain 
but no evidence of muscle atrophy.  X-ray examination 
revealed degenerative changes of the acromioclavicular joint 
and a suggestion of shoulder impingement syndrome.  Diagnoses 
were probable impingement syndrome, right shoulder, and 
traumatic arthritis of the right shoulder.

An April 1997 VA examination report includes the veteran's 
continued complaints of constant right shoulder pain with 
occasional right forearm pain caused by increased activity.  
He had limited right arm use that interferred with performing 
work skills and household activities.  A mild degree of 
muscle atrophy was noted across the right deltoid with 
tenderness along the right biceps tendon.  A scar was noted 
along the superior border of the clavicle and horizontal and 
laterally running toward the anterior deltoid muscle.  It was 
approximately 3 1/2 inches long.  Diagnoses were right 
acromioclavicular joint dislocation status post open 
reduction and internal fixation, right rotation cuff tear and 
right shoulder degenerative joint disease.  It was stated 
that the appellant developed degenerative joint disease of 
the right shoulder that, in the VA examiner's opinion, was 
related to his right acromioclavicular joint separation in 
1945.  The examiner opined that it was probable that the 
appellant's shoulder injury in 1945 could contribute to 
subsequent rotator cuff and shoulder impingement.  

As indicated above, the Board held that all of the 
appellant's right shoulder symptomatology was considered and 
that his functional loss due to pain was commensurate with 
the criteria provided for a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  As the court stated, however, 
the Board failed to consider the appellant's entitlement to a 
separate disability rating for neurological impairment 
associated with his service-connected right shoulder 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The court also held that in light of the x-ray evidence of 
degenerative changes of the acromioclavicular joint and 
limitation of motion shown on the most recent VA examination, 
including painful motion throughout the range, the Board 
should address the appellant's claim under 38 C.F.R. § 4.59.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1. The RO should contact the appellant 
and request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, private and VA, from whom 
he received treatment since October 
1996 for the disability at issue.  
With any necessary authorization from 
the appellant, the RO should attempt 
to obtain and associate with the 
claims file any records identified by 
the appellant that are not already of 
record.

2. Thereafter, the RO should schedule the 
appellant for VA orthopedic and 
neurologic examinations to determine 
the current extent and severity of the 
service-connected right shoulder 
condition.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations of the 
service-connected right shoulder 
disability should be reported in 
detail. Residual scarring should be 
described in detail. The examiners 
should identify the limitation of 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, considered from the 
point of view of the appellant working 
or seeking work, with a full 
description of the effects of 
disability upon his ordinary activity.  
The examiners should provide opinions 
as to whether pain significantly 
limits functional ability during 
flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether 
the clinical evidence is consistent 
with the severity of the pain and 
other symptoms reported by the 
appellant.  The examiners should also 
indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record, with consideration given 
to entitlement to separate disability 
ratings for neurological impairment 
and the scar that are associated with 
the appellant's service-connected 
shoulder disability, see Esteban v. 
Brown, 6 Vet. App. 259 (1994); see 
also 38 C.F.R. § 4.59.  If the 
benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to implement the Order 
of the U.S. Court of Appeals for Veterans Claims in this 
case.  The appellant need take no action unless otherwise 
notified.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










